OPINION
DICE, Judge.
The conviction is under Art. 6701h, Sec. 32(c), Vernon’s Ann.Civ.St, for operating a motor vehicle upon a public highway while appellant’s operator’s license was suspended; the punishment, a fine of $135.
The complaint and information, filed on May 19, 1967, alleged that the offense was committed on or about the 5th day of October, 1964.
The period of limitation for presentment of an information for a misdemeanor offense is two years. Art. 12.05, Vernon’s Ann.C.C.P.
Upon its face, the information shows that the offense is barred by limitation, and for such reason the pleading is bad. Donald v. State, 165 Tex.Cr.R. 252, 306 S.W.2d 360.
Our state’s attorney confesses error and concedes that the prosecution should be dismissed.
For the reason stated, the judgment is reversed and the prosecution is ordered dismissed.